Citation Nr: 1207670	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent, prior to May 30, 2006, for service-connected status post lumbar diskectomy, on an extraschedular basis.

2.  Entitlement to a rating higher than 40 percent, from May 30, 2006, for service-connected status post lumbar diskectomy, on an extraschedular basis.

3.  Entitlement to an initial rating higher than 10 percent for service-connected radiculopathy of bilateral lower extremities, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran & C.C.
ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2004 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As a preliminary matter, the Board notes that in June 2009, the Board adjudicated the Veteran's claims of entitlement to an increased rating for status post lumbar diskectomy, on a schedular basis, and entitlement to increased ratings for radiculopathy of bilateral lower extremities, on a schedular basis, and remanded this case for consideration of an increased ratings on an extraschedular basis only.  As such, the issues of entitlement to increased schedular ratings are no longer before the Board.

The Board further notes that in a correspondence dated December 2008, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in the June 2008 rating decision.  Specifically, it is asserted that the effective dates 
and ratings assigned to the scars on the Veteran's back and abdomen, which were residuals of the Veteran's back surgeries, were incorrect.  The RO has not adjudicated this claim.  This matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's status post lumbar diskectomy are inadequate.

2.  The Veteran has not required frequent hospitalizations for his status post lumbar diskectomy, and his back disability has not caused marked interference with his employment.

3.  The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's radiculopathy of bilateral lower extremities are inadequate.

4.  The Veteran has not required frequent hospitalizations for his radiculopathy of bilateral lower extremities and his radiculopathy has not caused marked interference with his employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for service-connected status post lumbar diskectomy, on an extraschedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2011).

2.  The criteria for a rating higher than 40 percent for service-connected status post lumbar diskectomy, on an extraschedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The criteria for rating higher than 10 percent for service-connected radiculopathy of bilateral lower extremities, on an extraschedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2005 and September 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in a June 2011 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service VA examination and treatment records.  Virtual VA records have also been reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings, on an Extraschedular Basis

The Veteran is seeking entitlement to increased ratings for service-connected status post lumbar diskectomy and radiculopathy of bilateral lower extremities, on an extraschedular basis.  The Veteran asserts that his back disability and radiculopathy of bilateral lower extremities interfere with his ability to be employed.  

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's status post lumbar diskectomy and radiculopathy of lower extremities disabilities are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedules show that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board notes the Veteran was hospitalized twice in 2006 and once in 2010 for spinal surgeries.  See December 2010 VA examination.  However, medical records do not show that the Veteran has required frequent hospitalizations for his back or radiculopathy.  


Additionally, although there is evidence of interference with employment, there is no evidence of marked interference with employment due to the disability.  The Board notes that the Veteran has provided evidence that his disabilities have caused him to lose at least nine weeks of work during 2010 and multiple weeks in prior years.  See December 2010 VA examination and St. Francis Spine and Neurosurgery Center Visit Status Reports from May 2010 and June 2010.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Veteran indicated that he is still currently working full time.  See September 2009 VA 21-4192 and December 2010 VA examination.  Additionally, the VA examiner from December 2010 noted in a March 2011 addendum that a physician did not prescribe the Veteran's incapacitating episodes requiring bed rest.  See March 2011 VA addendum.  

Although the evidence indicates that his disabilities do interfere with his employment, the Board finds that a rating of 20 percent, prior to May 30, 2006, for his lumbar disability, the current ratings of 40 percent for lumbar disability and 10 percent for his bilateral lower extremities, adequately address the functional impact the Veteran's disabilities have on his occupation.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that entitlement to increased ratings on an extraschedular basis is denied.



ORDER

Entitlement to an initial rating higher than 20 percent, prior to May 30, 2006, for service-connected status post lumbar diskectomy, on an extraschedular basis, is denied.

Entitlement to a rating higher than 40 percent, from May 30, 2006, for status post lumbar diskectomy, on an extraschedular basis, is denied.

Entitlement to increased ratings for radiculopathy of bilateral lower extremities, currently rated as 10 percent disabling, on an extraschedular basis, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


